Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 16/843,353 LEG CARE APPARATUS AND METHOD FOR CONTROLLING THE SAME, filed 04/08/2020. Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 9-13,16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 2011 0010331 A to Univ Yonsei IACF.  Univ discloses (see para 0038, 0041):  as to claims 1, 18-20, an apparatus and method of use of a main body configured to provide an action space 102 to  accommodate a leg (see top figure below); an action space adjustment module configured to adjust a size of an inlet of the action space (see opening and closing the cover 120, see As to claim 2, Univ. discloses at least one proximity sensor comprises at least one of a first proximity sensor 140 configured to sense the user’s access from an outside of the action space; and a second proximity sensor 150 configured to sense that a user is located within the action space (see para 0038, 0041 and clm21;sensor 160 detects obstacle within body, the cover 120 refrains from movement;figs 7a,8a/b).  As to claim 3, Univ. discloses the action space adjustment module comprises at least one of an upper module 130 configured to define at least a portion of a top surface of the action space, the upper module being configured to open or close the inlet; and a side module 111 configured to define at least a portion of a front surface of the action space, the side module being configured to open or close the inlet (see figures below and 5a/b)  As to claim 4, Univ. discloses the controller is configured to control at least one of the upper module and the side module to open the inlet according to the sensing of the at least one proximity sensor 160 (see figure 3 below).   As to claim 6, Univ. discloses the action space adjustment module including a side module is configured to define at least a portion of a front surface of the action space, the side module being configured to open or close the inlet, wherein the first proximity sensor is disposed at the side module within a range of one-third of a center with respect to a left and right length of the side module (see figure 5a/b).   As to claim 9, As to claim 10, the second proximity sensor is disposed to sense at least one of user’s abdomen or thigh (the sensors detect presence of a whole body within the tub cavity). As to claim 11, the action space adjustment module includes an upper module configured to define at least a portion of a top surface of the action space, the upper module being configured to open or close the inlet, wherein a manipulation part includes a side table mode part configured to move the upper module upward to a preset height so that a top surface of the upper module is used as a side table. The initial statement of intended use “is used as a side table” and all other functional implications related thereto have been fully considered but do not appear to impose any patentably distinguishing structure over that disclosed by Univ..  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   As to claim 12, the manipulation part includes a memory setting part configured to remember a present state of the action space adjustment module (see figure 3).  As to claim 13, an upper portion top surface part disposed to be flat on an upper portion of the upper module (see figure 2).  As to claim 16, the controller is configured to control the action space adjustment module to open the action space when the  by the at least one proximity sensor (figure 3).  As to claim 17, a memory in which a progress of a sequence for the leg care is stored (figure 3).

    PNG
    media_image1.png
    304
    395
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    409
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    259
    370
    media_image3.png
    Greyscale

Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 20 2006 015002 U1 Bubner.  Bubner discloses (see para 0010), as to claim 5, the at least one proximity sensor comprises a first proximity sensor configured to sense the user’s access from a front side of the action space; and a relay configured to delay a sensing signal of the first proximity sensor to the controller, and thereby the sensing signal of the first proximity sensor to the controller is delayed.  As to claim 7, Bubner discloses the first proximity sensor has a sensing range having a fan shape (see para 0010).  As to claim 8, Bubner discloses the at least one proximity sensor comprises: a second proximity sensor configured to sense the user’s access into the action space; and a relay configured to delay a sensing signal of the second proximity sensor to the controller, and thereby the sensing signal of the second proximity sensor to the controller is delayed (see para 0010).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Univ as applied to claim 1, 13 above. Univ discloses all of the limitations of the invention but is silent as to: a wireless charging port and power sensing part.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Univ such that a wireless charging part easily charges equipment and relieves the necessity for cords and a power sensing part detects interruptions in power whereas a backup or portable battery would be a useful replacement during leg care of a user.
					Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754